
	

115 HR 5563 IH: Gus Schumacher Food Insecurity Nutrition Incentive Reauthorization Act of 2018
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5563
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2018
			Mr. Kildee (for himself, Mr. McGovern, Ms. Pingree, Ms. Adams, Ms. Fudge, Mr. Sean Patrick Maloney of New York, Ms. Kaptur, Ms. Lee, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008 to revise the food insecurity nutrition
			 incentive.
	
	
 1.Short TitleThis Act may be cited as the Gus Schumacher Food Insecurity Nutrition Incentive Reauthorization Act of 2018. 2.Food insecurity nutrition incentiveSection 4405 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517) is amended to read as follows:
			
				4405.Gus Schumacher Food Insecurity Nutrition Incentive
 (a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a nonprofit organization (including an emergency feeding organization); (B)an agricultural cooperative;
 (C)a producer network or association; (D)a community health organization;
 (E)a public benefit corporation; (F)an economic development corporation;
 (G)a farmers’ market; (H)a community-supported agriculture program;
 (I)a buying club; (J)a retail food store participating in the supplemental nutrition assistance program;
 (K)a State, local, or Tribal agency; and (L)any other entity the Secretary designates.
 (2)Emergency feeding organizationThe term emergency feeding organization has the meaning given the term in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501).
 (3)Supplemental nutrition assistance programThe terms supplemental nutrition assistance program and SNAP refer to the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
						(b)Food insecurity nutrition incentive grants
						(1)Authorization
 (A)In generalEach fiscal year, the Secretary shall make grants to eligible entities in accordance with paragraph (2).
 (B)Federal shareThe Federal share of the cost of carrying out an activity under this subsection shall not exceed 50 percent of the total cost of the activity.
							(C)Non-Federal share
 (i)In generalThe non-Federal share of the cost of an activity under this subsection may— (I)be provided by a State, local, or tribal agency, other eligible entity, or any other entity, including a for-profit entity; and
 (II)consist of in cash or in-kind contributions acceptable to the Secretary, including facilities, equipment, or services.
 (ii)LimitationIf any part of the non-Federal share described in clause (i) is provided by a for-profit entity, employee services, including salaries paid or expenses covered by the for-profit entity, may not be counted toward satisfying the non-Federal share.
								(2)Criteria
 (A)In generalTo apply for a grant under this section, a non-profit organization, State, local, or Tribal agency, or grocer shall submit an application that meets such application criteria as the Secretary may require and specifically satisfies the following requirements:
 (i)The application proposes a project that has the support of the State agency that administers SNAP in the State in which the project is proposed to be carried out.
 (ii)The proposed project, at a minimum, would increase the purchase of fruits and vegetables by low-income consumers participating in SNAP by providing monetary incentives at the point of purchase.
 (iii)The non-profit organization, State, local, or Tribal agency, or grocer will ensure that the same terms and conditions apply to purchases made by individuals with incentives provided for in this subsection as apply to purchases made by individuals who are not members of households receiving SNAP benefits, such as provided for in section 278.2(b) of title 7, Code of Federal Regulations (or a successor regulation).
 (iv)The non-profit organization, State, local, or Tribal agency, or grocer has adequate plans to collect data for reporting and agrees to participate in a program evaluation conducted pursuant to paragraph (4).
 (B)PriorityIn awarding grants under this section, the Secretary shall give priority to projects that— (i)maximize the share of funds used for direct incentives to participants;
 (ii)use direct-to-consumer sales marketing; (iii)demonstrate a track record of designing successful nutrition incentive programs that connect low-income consumers with agricultural producers;
 (iv)provide locally or regionally produced fruits and vegetables; (v)are located in underserved communities;
 (vi)include coordination with multiple stakeholders, such as farm organizations, nutrition education programs, cooperative extension, public health departments, health providers, private and public health insurance agencies, cooperative grocers, grocery associations, community-based and nongovernmental organizations;
 (vii)offer supplemental services in high-need communities, including online ordering, transportation between home and store, and delivery services;
 (viii)will provide high quality data and analysis demonstrating effectiveness of food insecurity nutrition incentive grants;
 (ix)maximize access to fruits and vegetable by low-income consumers participating in SNAP by providing year-round access to fruits and vegetables with maximum hours of operation during each day of the week; or
 (x)address other criteria as established by the Secretary. (3)Applicability (A)In generalThe value of any benefit provided to a participant in any activity funded under this subsection shall be treated as supplemental nutrition assistance benefits under section 8(b) of the Food and Nutrition Act of 2008 (7 U.S.C. 2017(b)).
 (B)Prohibition on collection of sales taxesEach State shall ensure that no State or local tax is collected on a purchase of food under this subsection.
 (C)No limitation on benefitsA grant made available under this subsection shall not be used to carry out any project that limits the use of benefits under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or any other Federal nutrition law.
 (D)Household allotmentAssistance provided under this subsection to households receiving benefits under the supplemental nutrition assistance program shall not—
 (i)be considered part of the supplemental nutrition assistance program benefits of the household; or (ii)be used in the collection or disposition of claims under section 13 of the Food and Nutrition Act of 2008 (7 U.S.C. 2022).
								(4)Training, evaluation, and information center
 (A)In generalThe Secretary shall establish a Food Insecurity Nutrition Incentive Program Training, Evaluation, and Information Center capable of providing services to grant recipients under this section, including the following services:
 (i)Providing incentive program training and technical assistance to grant applicants and recipients. (ii)Collecting, evaluating, and delivering information on best practices on common incentive activities.
 (iii)Assisting with collaboration between grant projects, State agencies, and SNAP Education programs. (iv)Facilitating communication between grantees and national and regional offices of the Department of Agriculture.
 (v)Compiling program data from grant recipients and generating an annual report to Congress on grant outcomes beginning with fiscal year 2020.
 (vi)Supporting efforts for SNAP incentive transactions at the point of sale. (B)Cooperative agreementTo carry out subparagraph (A), the Secretary may enter into a cooperative agreement with one or more organizations with expertise in supplemental nutrition assistance program incentive programs, including—
 (i)nongovernmental organizations; (ii)State or regional Cooperative Extension Services;
 (iii)regional food system centers; (iv)Federal and State agencies;
 (v)public, private, and land-grant colleges and universities; and (vi)other appropriate partners as determined by the Secretary.
 (C)PriorityThe Secretary shall give priority to cooperative agreement applicants that— (i)demonstrate the capacity to effectively implement outreach, training, and coordination functions;
 (ii)can produce instructional materials that can easily be replicated and distributed to grantees through multiple formats;
 (iii)have working partnerships with non-profit and private sectors organizations and local, State, and tribal governments;
 (iv)have the ability to work in underserved or rural communities; and (v)have an organizational mission aligned with needs of the program under this section.
 (D)Funding limitationsOf the funds made available under subsection (c), the Secretary may use— (i)$2,000,000 in each of fiscal years 2019 and 2020 to establish the Food Insecurity Nutrition Incentive Program Training, Evaluation, and Information Center; and
 (ii)$1,000,000 each fiscal year thereafter to support the operations of the Center. (c)Funding (1)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (b), $5,000,000 for each of fiscal years 2019 through 2023.
 (2)Mandatory fundingSubject to paragraph (3), of the funds of the Commodity Credit Corporation, the Secretary shall use to carry out subsection (b)—
 (A)$45,000,000 for fiscal year 2019; (B)$50,000,000 for fiscal year 2020;
 (C)$55,000,000 for fiscal year 2021; (D)$60,000,000 for fiscal year 2022; and
 (E)$65,000,000 for fiscal year 2023 and each fiscal year thereafter. .  